*44CONCURRING OPINION
Eicwall, Judge:
I agree with the opinion of the court that the
protest in this case should be sustained. Inasmuch as Congress has amended the law (paragraph 813 of the Tariff Act of 1930) in plain and unambiguous language to the end that customs duties imposed on beverages provided for in schedule 8 of said act shall be assessed only upon the quantities subject to internal revenue taxes, any other conclusion than that arrived at by the writer of the opinion, in which the history of the legislation is thoroughly set forth, would be contrary to the wording and intent of the law.